DETAILED ACTION
This action is in response to the reply received December 16, 2020. After consideration of applicant's amendments and/or remarks:
Examiner maintains rejections of claims 1-16 under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, U.S. PG-Publication No. 2012/0124020 A1, in view of Huang et al., U.S. PG-Publication No. 2019/0303545 A1.

Claim 1
	Tanaka discloses a document editing apparatus comprising a processor configured to receive an operation to bundle plural documents. Tanaka discloses a "document management Id. at ¶¶ 36-41.
	Tanaka discloses perform a process for bundling the plural documents when the processor receives the operation to bundle. Figure 5 illustrates a method of updating a binder document stored in a document management server 20, wherein a part (i.e. original document 2) of the binder document is edited using a client PC 10. Id. at ¶¶ 42-45.
	Tanaka discloses bring the plural documents into a state in which the plural documents are bundled and an editing result of the part of the plural documents is reflected. Figure 5 illustrates that the client PC 10 updated the binder document to V 2.0 by editing a document to create original document 2'. Id. Figure 8 illustrates that data structure of the binder documents that bundles original document 1 and newly edited original document 2' into the binder document. Id. at ¶¶ 56-57.
	Tanaka does not expressly disclose when the processor receives the operation to bundle during editing of a part of the plural documents.
	Huang discloses when the processor receives the operation to bundle during editing of a part of the plural documents. Huang discloses "a cloud-based environment . . . configurable to implement event-driven generation of watermarked thumbnails and previews of shared objects." The cloud-based environment" can offer an editable document to a user . . . who can edit or modify or overwrite the file accessed."  Huang, ¶¶ 33-35. In one embodiment, the "collaboration server maintains an editable document in a first version using a version indication." Then "[a]s the first client entity edits the document . . . the collaboration server generates a second version of the editable document while the first client entity still has edit access to the first version of the Id. at ¶ 56. One of ordinary skill in the art would recognize that the updated document bundling method of Tanaka, could use the generation of a second version of a document currently being edited, in order to incorporate the most up to date document within the bundle.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document binder method of Tanaka to incorporate the generation of a second updated version of a currently edited document as taught by Huang. One of ordinary skill in the art would be motivated to integrate the generation of a second updated version of a currently edited document into Tanaka, with a reasonable expectation of success, in order to enable a user to automatically receive edits of a document within a bundle available "at that moment in time," i.e. at the time of requesting a bundle. See Huang, ¶¶ 46; 54.

Claim 2
	Huang discloses wherein the process is generating information specifying the part of the plural documents. Huang discloses that "an editor of a document . . . can access the document as a whole, or can access the document by page or by a group of pages." Huang, ¶ 51.
wherein the process is generating information specifying the part of the plural documents. The binder document comprises original document names 401 and 405 for specifying each original document (i.e. each part of the plural documents). Tanaka, ¶ 48.
	Tanaka discloses the processor bundles the plural documents including the part of the plural documents which is specified and for which the editing is completed, so that the plural documents are bundled in a state in which the editing result of the part of the plural documents is reflected. Figure 5 illustrates that the client PC 10 updated the binder document to V 2.0 by editing a document to create original document 2'. Id. Figure 8 illustrates that data structure of the binder documents that bundles original document 1 and newly edited original document 2' into the binder document. Id. at ¶¶ 56-57.

Claim 4
	Huang discloses wherein the process is generating a provisional document of the part of the plural documents. In one embodiment, the "collaboration server maintains an editable document in a first version using a version indication." Then "[a]s the first client entity edits the document . . . the collaboration server generates a second version of the editable document while the first client entity still has edit access to the first version of the editable document." During editing of the document by the first client entity, a "second client entity requests access . . . to the editable document, and the watermarking proxy applies a second watermark image to the second version of the editable document before delivering the second version to a second client entity." The second watermark indicates "that the document is open for editing by another user . . . and the identity of the other user." Id. at ¶ 56. The second document is analogous to the claimed "provisional document."
bundling the provisional document and the plural documents excluding the part of the plural documents. One of ordinary skill in the art would recognize that the updated document bundling method of Tanaka, could use the generation of a second version of a document currently being edited, in order to incorporate the most up to date document within the bundle.
	Tanaka discloses the plural documents are bundled in a state in which the editing result of the part of the documents is reflected. Figure 5 illustrates that the client PC 10 updated the binder document to V 2.0 by editing a document to create original document 2'. Id. Figure 8 illustrates that data structure of the binder documents that bundles original document 1 and newly edited original document 2' into the binder document. Id. at ¶¶ 56-57.

Claim 5
	Huang discloses wherein the processor is configured to present information indicating that the provisional document is being edited to an operator who performs the operation to bundle. During editing of the document by the first client entity, a "second client entity requests access . . . to the editable document, and the watermarking proxy applies a second watermark image to the second version of the editable document before delivering the second version to a second client entity." The second watermark indicates "that the document is open for editing by another user . . . and the identity of the other user." Id. at ¶ 56. Accordingly, the second watermark is information indicating the document is currently being edited.
	
Claim 6
the processor is configured to prohibit editing of the provisional document. Huang discloses that the applied watermark indicates "the nature of the intended access (e.g., read only, read-write, etc.) and/or based on the role of the person attempting to access the document." Huang, ¶¶ 27. Permission access data is used to limit access to the document. Id. at ¶¶ 87; 98; 103. 

Claim 7
	Huang discloses the processor is configured to present information indicating that the editing of the provisional document is prohibited when the bundled documents is displayed. Huang discloses that the applied watermark indicates "the nature of the intended access (e.g., read only, read-write, etc.) and/or based on the role of the person attempting to access the document." Huang, ¶¶ 27. Permission access data is used to limit access to the document. Id. at ¶¶ 87; 98; 103.

Claim 9
	Huang discloses wherein the processor is configured to receive an n instruction whether to reflect the editing result in the provisional document when the editing of the part of the plural documents is completed. Figure 2B2 illustrates a method "pertaining to event-driven generation of watermarked . . . previews of shared objects." At operation 2B226, upon a save, commit, or close event the method invokes a process to upload an edited document to the cloud service repository. Huang, ¶¶ 72-73. Accordingly, the save, commit, or close event is an instruction to reflect the changes in a provisional document to the original document. 
the editing results are reflected when the processor receives the instruction to reflect the editing result in the provisional document. Huang discloses that the closing/saving process to save a document back to the database downloads the newly-edited file "to the local storage location, overwriting the previous copy of the file with a new version." Id. at ¶ 70.

Claim 10
	Tanaka discloses wherein the processor is configured to, when the editing result in the bundled documents is reflected, receive an instruction to delete the part of the plural documents after the editing. Figure 7 illustrates a method of "deletion processing of the original document," wherein the "processing stars when a deletion instruction of the binder document of an arbitrary past version is received from the client PC 10 by the document management server 20." Tanaka, ¶¶ 50-55.
	Tanaka discloses the processor deletes part of the plural documents when the instruction to delete the part of the documents is received. Figure 8 illustrates the outcome of the deletion process, in that binder document v 1.0 is deleted, leaving the most up to date edited documents in the binder. Id. at ¶¶ 56-57.

Claim 12
	Tanaka, in view of Huang, discloses wherein the processor is configured to receive an instruction to reflect the editing result which has been entered so far in the bundled documents, in the middle of the editing of the part of the plural documents, and the processor reflect editing result when the instruction to reflect the editing result which has been entered so far in the bundled documents is received. Huang discloses an embodiment wherein "an editor . . . is editing a particular page" in a document, and other user collaborators are viewing the same page. Upon demand of the viewers, "previewers each receive a watermarked version of the then current version of the page." Further, "users who are previewing a range of affected pages . . . at that moment in time automatically receive updated previews corresponding to the affected range of pages." Huang, ¶¶ 53-54. Huang teaches providing a watermarked preview version of a currently edited document. Tanaka teaches incorporating an updated document into a binder (i.e. bundle) of documents. One of ordinary skill in the art recognizes that the watermarked preview version of a currently edited document could be incorporated into a binder document, in order to get the most up to date edited document into the binder document.

Claim 14
	Tanaka discloses wherein the processor is configured to present information indicating that the editing result has not yet ben reflected. Figure 12 illustrates a method wherein the completed binder document (v2.0) is transmitted to client PC 10. The client PC already has the edited original document 2', then the client PC 10 obtains the original document 10, display file', and setting file' from the server. Upon acquiring the necessary binder document 10, the client PC 10 display[s] the binder document V2.0." Tanaka, ¶¶ 70-71. Displaying the updated v2.0 binder document is a presentation of information that the updated binder document was received.

Claim 15
	Claim 15 recites a medium storing instructions for performing the functions of the system recited in claim 1. Accordingly, claim 15 is rejected as indicated in the rejection of claim 1.

Claim 16
	Claim 16 recites a system comprising means for performing the functions of the apparatus recited in claim 1. Accordingly, claim 16 is rejected as indicated in the rejection of claim 1.


 Claims 3, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, U.S. PG-Publication No. 2012/0124020 A1, in view of Huang et al., U.S. PG-Publication No. 2019/0303545 A1, further in view of Dukhon et al., U.S. PG-Publication No. 2009/0222763 A1.

Claim 3
	Dukhon discloses wherein the processor is configured to notify an editor who edits the part of the plural documents that the document being edited is bundled when the processor receives the operation to bundle. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a given document . . . whether previous version of the document are available," and "whether the document is set to a particular edit mode." Id. at ¶¶ 29-30. Further, Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current status of the document being edited to create a bundle, or of other users capable of editing the document into a bundle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder document method of Tanaka-Huang to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Tanaka-Huang, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.

Claim 8
	Dukhon discloses wherein the processor is configured to notify an editor who edits the part of the plural documents that the document being edited is bundled when the bundled documents are formed. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a given document . . . whether previous version of the document are available," and "whether the document is set to a particular edit mode." Id. at ¶¶ 29-30. Further, in one embodiment that status pane indicates "whether others are currently editing the present Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current status of the document being edited to create a bundle, or of other users capable of editing the document into a bundle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder document method of Tanaka-Huang to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Tanaka-Huang, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.

Claim 11
	Dukhon discloses wherein the processor is configured to, when reflecting the editing result in the bundled documents cannot be performed, present information indicating that the reflecting the editing result cannot be performed to an operator who performs the operation to bundle. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a given document . . . whether previous version of the document are available," and "whether the document is set to a particular edit mode." Id. at ¶¶ 29-30. Further, in one embodiment that status pane allows for setting various access and editing permission on [the] Id. at ¶¶ 56; 64. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor that the document is protected from use by others.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder document method of Tanaka-Huang to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Tanaka-Huang, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.

Claim 13
	Dukhon discloses wherein the processor is configured to present information indicating that the editing result has not yet been reflected. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a given document . . . whether previous version of the document are available," and "whether the document is set to a particular edit mode." Id. at ¶¶ 29-30. Further, in one embodiment that status pane indicates "whether others are currently editing the present document." Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder document method of Tanaka-Huang to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Tanaka-Huang, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.


Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that Examiner's suggestion of incorporating features related to reflection receiver stated in Interview (held December 7, 2020) were already incorporated into the claim via the limitation "an editing result of the part of the plural documents is reflected when the editing of the part of the plural documents is completed." Remarks, 7.
The Examiner disagrees with Applicant's characterization of the Interview.
As stated in Applicant-Initiated Interview Summary mailed December 11, 2020, The Examiner suggested incorporating a limitation regarding "midway reflection receiver 60 … to recite that the current state of the document while being edited is obtained and 'reflected' in the bundled document." Summary, 2 (proposed amendments), emphasis added. Examiner notes that reflecting a current state of a document while being edited is distinct from "when the editing of completed," as recited in independent claims 1 and 15-16. The midway reflection receiver (suggested by Examiner) disclosed at the bottom of page 10 of the Specification is distinctly different that the reflection receiver (argued by Applicant) disclosed at the top of page 10.
Further, Examiner recalls the discussion by stating to Applicant that the midway reflection during editing concept is generally recited in claim 12; and to overcome prior cited art would require recitations linking the temporary "provisional portions" recited in claim 4 to obtaining the "current editing result" of that portion of the document in claim 12. The current state of the claims recite no functional connection between the provisional portions and the current editing state— and there is no clear recitation that the bundling of the current editing state happens "during editing," because the parent independent claims state that the bundling happens "when the editing of the part of the plural documents is completed."
Accordingly, the rejections under 35 USC § 103 are maintained.
Applicant argues that cited prior art Tanaka and Huang do not disclose "an editing result of the part of the plural documents is reflected when the editing of the part of the plural documents is completed," because Tanaka does "not include any disclosure about editing documents."  Rem., 7-8.
The Examiner disagrees.
Tanaka discloses updating a binder document comprising original documents 1 and 2, "in which the original document 2 has been edited." The "original document 2 in the binder document V 1.0 is edited using the client PC 10 and changes to an original document 2' included in the binder document V 2.0." Tanaka, ¶¶ 43-45. Tanaka includes a disclosure about editing documents.

Applicant argues that cited prior art Tanaka and Huang do not disclose features regarding the editing result reflection operation recited in dependent claims 4 and 9. No further rationale was given. Rem., 8-9.
The Examiner disagrees.
Figure 10 illustrates how a document management server 20 transmits a binder document to a client PC 10. Server 20 "generates a binder document of a transmission version by integrating the entity file of the original document 1 included in the binder document V1.0 into the binder document V2.0" containing the edited document 2'. Tanaka, ¶¶ 63-64. The generation step 'reflects' the edits to document 2' into the bundle (e.g. binder document of a transmission version). The step of generating the updated binder document comprising original document 1 and edited document 2 is analogous to the step of bundling documents "in a state in which the editing result of the part of the document is reflected."
Accordingly, the rejections under 35 USC § 103 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        April 9, 2021